DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEORGE SWALLOW ET AL: "Network Scaling with Aggregate LSPs,” draft-swallow-mpls-aggregate-fec-01.txt, NETWORK SCALING WITH AGGREGATE LSPS; DRAFT-SWALLOW­MPLS-AGGREGATE-FEC-01.TXT, INTERNET ENGINEERING TASK FORCE, IETF, no. 1, 7 July 2008, pp. 1-10, hereinafter referred to as D1.
Regarding claims 1 and 22, D1 discloses aggregated LSPs, which comprises:
receiving a first message on the first node; in a case where the first message matches a first Incoming Label Map, ILM, table entry preset on the first node, swapping a label of the first message into an outgoing label corresponding to a detailed Forwarding Equivalence Class, FEC, to obtain a second message (Referring to Figure 1, see Sec. 1 "This document defines extensions to the Label Distribution Protocol (LDP) to provide a means for the end-to-end LSP path to be maintained between edge devices without the necessity of carry each and every host address within the IGP or to distribute labels throughout a domain for host addresses. This is achieved by defining an Aggregate Forwarding Equivalence Class (FEC) and an algorithmically derived label per aggregated host route which stacked together form end-to-end LSPs", Sec. 2 "The Aggregate FEC is exactly like the Prefix FEC as far as routing is concerned. An Aggregate FEC differs in that at the end of the LSP, it forms the context for interpreting the next label which is bound to a De­aggregation FEC . ... A De-aggregation FEC represents a specific host route. It is exactly the same as a Host Address FEC except that labels bound to these FECs are not distributed in LDP. Instead, the label value bound to a particular host is algorithmically derived from the host address and the prefix length of the aggregate FEC using a simple algorithm", Sec. 2.1 "The area border router ABR2 (i.e., the node subjected to route aggregation) advertises in the backbone area: - the IP prefix 10.10.2/24 (which covers all available PE routers in area 2) in the IGP. - a label (say 51) bound to the Aggregate FEC 10.10.2/24 in LDP to its neighbors in area 0. ABR2 algorithmically creates a label entry for each host route covered by the summary 10.10.2/24 (see section 4). It then creates NHLFEs for each of these binding them to the next-hop labels it received for each of the specific routes", Sec. 2.2 "Thus to forward a packet 192.169.0.22/32 in VPN_1, PE4 pushes on a label stack {22, 17, 47}. This is forwarded via normal label-switching to ABR2 where it arrives with the label stack {51, 17, 47}. ABR2 recognizes label 51 as context label and pops it. It then looks up label 17 in the context associated 51. ABR2 then pushes onto the label stack the LDP derived label for the local PE. Forwarding continues at this point as per normal RFC4364 procedures".); and 
forwarding the second message to a downstream node according to a Label Switched Path, LSP, corresponding to the detailed FEC (Referring to Figure 2, See Sec 2 and 4, forwarding to downstream nodes according to the aggregated FEC for the LSP.)

Claim(s) 15, 19-21, and also regarding claim 22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijnands et al. (US 20150215198 A1), hereinafter referred to as D2.
Regarding claim 15, and further regarding claim 22, D2 discloses a label-switched path aggregation, which comprises:
receiving, on a second node, a binding relationship advertised by a first node, wherein the first node is a node subjected to route aggregation, the binding relationship is a binding relationship between a container label and a first container Forwarding Equivalence Class, FEC, the container label is a label pre-assigned in the first node to the first container FEC (Referring to Figure 1, see paragraph 0013, "For example, four FECs that differ by two bits or eight FECs that differ by three bits may be merged by masking out the differing bits. The router then sends the aggregated FEC (container FEC) and a merge label (container label) range upstream, as opposed to sending the multiple original FECs and corresponding multiple labels. Doing so effectively aggregates the LSPs identified by the FECs into a single LSP, as a single aggregated FEC that identifies the (aggregated) LSP is sent upstream", see paragraph 0014, "the router that is the starting point for an LPS where an MPLS packet is attached, is configured to de-aggregate the merged FECs using the mask and regenerate the original FECs ... The source and group addresses in these regenerated FECs are then stored as multicast forwarding state entries in the ingress router's forwarding table"), the first container FEC is an FEC which carries a container flag and is obtained after an aggregated route on the first node is configured, and the container flag is used for identifying that the first container FEC is of a container FEC type (Referring to Figure 2, see paragraph 0029, "When router A receives a merged FEC (and associated mask), router A de-aggregates the merged FEC using the mask" (the mask sent along the merged FEC is considered as a container flag having the function to indicate that the received FEC is actually a container FEC), See paragraphs 0030 and 0037, "the LSP aggregation module 221 may advertise the merged FEC and the mask, as well as an associated merge label range, upstream. An ingress router may de-aggregate the merged FEC using the mask and two MLSP labels to the packets: a top label associated with the aggregate FEC and an inner label with a multicast flow identifier.", and paragraph 0042.)

Regarding claim 19, D2 discloses wherein a label operation in the second ILM table entry is SWAP (Referring to Figure 2, the ingress router then forwards the packet along to the next router, which swaps the packet's incoming outer label for an outgoing label based on a lookup in a forwarding table, and forwards the packet to the next router.  See paragraph 0011.)

Regarding claim 20, D2 discloses receiving, on the second node, an encapsulation form advertised by the first node, wherein the encapsulation form is an encapsulation form of information about a detailed FEC encapsulated following a container label in a message label stack in the first node (Referring to Figure 1, see paragraph 0013, "For example, four FECs that differ by two bits or eight FECs that differ by three bits may be merged by masking out the differing bits. The router then sends the aggregated FEC (container FEC) and a merge label (container label) range upstream, as opposed to sending the multiple original FECs and corresponding multiple labels. Doing so effectively aggregates the LSPs identified by the FECs into a single LSP, as a single aggregated FEC that identifies the (aggregated) LSP is sent upstream", see paragraph 0014, "the router that is the starting point for an LPS where an MPLS packet is attached, is configured to de-aggregate the merged FECs using the mask and regenerate the original FECs ... The source and group addresses in these regenerated FECs are then stored as multicast forwarding state entries in the ingress router's forwarding table,” see paragraph 0029, "When router A receives a merged FEC (and associated mask), router A de-aggregates the merged FEC using the mask" (the mask sent along the merged FEC is considered as a container flag having the function to indicate that the received FEC is actually a container FEC), See paragraphs 0030 and 0037, "the LSP aggregation module 221 may advertise the merged FEC and the mask, as well as an associated merge label range, upstream. An ingress router may de-aggregate the merged FEC using the mask (encapsulation form about detailed FEC encapsulation) and two MLSP labels to the packets (label stack): a top label associated with the aggregate FEC and an inner label with a multicast flow identifier.", and paragraph 0042.)

Regarding claim 21, D2 discloses wherein the encapsulation form comprises at least one of the following: an encapsulation form of directly encapsulating IP address information of the detailed FEC; and an encapsulation form of encapsulating at least one of the following information using an encapsulation header: IP address information, Multiprotocol Label Switching (MPLS) label information, and Segment Identification (SID) information of the detailed FEC, wherein the IP address information comprises one of the following: complete IP address information, or host segment information comprising only an IP address (Referring to Figure 2, See paragraphs 0030 and 0037, "the LSP aggregation module 221 may advertise the merged FEC and the mask, as well as an associated merge label range, upstream. An ingress router may de-aggregate the merged FEC using the mask  and two MLSP labels to the packets (MPLS label information): a top label associated with the aggregate FEC and an inner label with a multicast flow identifier.", and paragraph 0042.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 2, D1 does not disclose wherein before receiving the first message on the first node subjected to the route aggregation, the method further comprises: configuring, on the first node, an aggregated route as a first container FEC, wherein the first container FEC carries a container flag used for identifying that the first container FEC is of a container FEC type; and creating the first ILM table entry for the first container FEC, wherein the first ILM table entry carries the container flag.
D2 teaches, referring to Figure 1, see paragraph 0013, "For example, four FECs that differ by two bits or eight FECs that differ by three bits may be merged by masking out the differing bits. The router then sends the aggregated FEC (container FEC) and a merge label (container label) range upstream, as opposed to sending the multiple original FECs and corresponding multiple labels. Doing so effectively aggregates the LSPs identified by the FECs into a single LSP, as a single aggregated FEC that identifies the (aggregated) LSP is sent upstream", see paragraph 0014, "the router that is the starting point for an LPS where an MPLS packet is attached, is configured to de-aggregate the merged FECs using the mask and regenerate the original FECs ... The source and group addresses in these regenerated FECs are then stored as multicast forwarding state entries in the ingress router's forwarding table,” see paragraph 0029, "When router A receives a merged FEC (and associated mask), router A de-aggregates the merged FEC using the mask" (the mask sent along the merged FEC is considered as a container flag having the function to indicate that the received FEC is actually a container FEC), See paragraphs 0030 and 0037, "the LSP aggregation module 221 may advertise the merged FEC and the mask, as well as an associated merge label range, upstream. An ingress router may de-aggregate the merged FEC using the mask and two MLSP labels to the packets: a top label associated with the aggregate FEC and an inner label with a multicast flow identifier.", and paragraph 0042.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the merge label of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve network convergence for multicasting services.

Regarding claim 14, D1 does not disclose wherein a label operation in the first ILM table entry is POP.
D2 teaches entries may indicate the packet's next hop, as well as an operation to perform on the packet's label stack, such as replacing the label at the top of the label stack with a particular new label, popping the label stack, and a pop and map operation, discussed in greater detail below. The processor 210 may perform such an operation, and forward the packet to the next hop, according to the MPLS forwarding table entry.  See paragraph 0036.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the merge label of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve network convergence for multicasting services.

Allowable Subject Matter
Claims 3-7, 9-13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeganathan et al. (US 20180351882 A1) - selecting, by a first virtual routing node of a single-chassis network device having a plurality of forwarding components and a plurality of fabric links coupling respective pairs of the plurality of forwarding components at respective fabric interfaces of the plurality of forwarding components, a fabric interface of a forwarding component of the plurality of forwarding components that has an egress interface toward a network destination and that is associated with the first virtual routing node; advertising, to the second virtual routing node, the fabric interface as a next hop for the network destination and a label for use in establishing a transport label switched path (LSP); and computing, by the second virtual routing node, a path for the transport LSP to include the fabric interface, and establishing the transport LSP along the computed path.
Vairavakkalai et al. (US 20180351863 A1) - receiving, by a first network device, a route advertisement message including an attribute for upstream allocation specifying a plurality of next hops of a second network device for reaching a network destination, a plurality of forwarding semantics describing forwarding actions and respective attributes of the plurality of next hops, and a field indicating whether the attribute is provided for downstream allocation or upstream allocation.
Vairavakkalai et al. (US 20180351857 A1) - receiving, by a first network device, a private label route message from a second network device, the private label route message specifying a private label as a destination, a route distinguisher of an egress network device for the private label, a context protocol next hop address that identifies a private Multiprotocol Label Switching (MPLS) forwarding layer, and a next hop for the private label, determining, by the first network device and based on the private label route message, a label stack having a plurality of labels to use for forwarding traffic to the next hop for the private label, and storing, in a context forwarding table associated with the private MPLS forwarding layer, a private label destination with the label stack as a next hop for reaching the private label.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462